FREEDMAN, P. J.
The plaintiff recovered for personal injuries sustained in a collision between a car of the defendant and an ice wagon on which he was riding as a helper. He was not driving, nor did he interfere in any manner with the driving. It may be questioned whether, under such circumstances, he can be charged with any negligence on the part of the driver. But even if it were so, the answer to it is that such question was submitted to the jury as one of fact, and that their finding upon this point in favor of the plaintiff should not be disturbed. The questions of defendant’s negligence and of plaintiff’s freedom from contributory negligence were properly submitted to the jury, and their verdict cannot be held to be against the weight of the evidence. The record discloses no reversible error.
The judgment and order should be affirmed, with costs. All concur.